Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                       No. 04-20-00596-CV

                     IN THE INTEREST OF L.J.K. and C.A.K., Children

                   From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI01008
                        Honorable Mary Lou Alvarez, Judge Presiding

           BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the trial court’s August 26, 2020 order
is reversed and the cause remanded for further proceedings consistent with this opinion. Costs of
the appeal are assessed against Appellee.

       SIGNED August 31, 2022.


                                                  _____________________________
                                                  Patricia O. Alvarez, Justice